Name: Council Directive 76/770/EEC of 27 July 1976 amending Directive 71/354/EEC on the approximation of the laws of the Member States relating to units of measurement
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-09-27

 Avis juridique important|31976L0770Council Directive 76/770/EEC of 27 July 1976 amending Directive 71/354/EEC on the approximation of the laws of the Member States relating to units of measurement Official Journal L 262 , 27/09/1976 P. 0204 - 0216 Greek special edition: Chapter 13 Volume 4 P. 0181 ++++COUNCIL DIRECTIVE OF 27 JULY 1976 AMENDING DIRECTIVE 71/354/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO UNITS OF MEASUREMENT ( 76/770/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE ACT OF ACCESSION , AND IN PARTICULAR ARTICLE 29 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 71/354/EEC OF 18 OCTOBER 1971 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO UNITS OF MEASUREMENT ( 1 ) , AS AMENDED BY THE ACT OF ACCESSION , AND IN PARTICULAR ARTICLE 1 ( 4 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , PURSUANT TO THE ACT OF ACCESSION , THE CLASSIFICATION IN ANNEX I TO DIRECTIVE 71/354/EEC OF THE UNITS OF MEASUREMENT LISTED IN ANNEX II TO THAT DIRECTIVE IS TO BE DECIDED ON BY 31 AUGUST 1976 AT THE LATEST ; WHEREAS , IN DIRECTIVE 71/354/EEC , PROVISION IS MADE FOR THE REVIEW BEFORE 31 DECEMBER 1977 OF THE SITUATION AS REGARDS THE UNITS AND NAMES OF UNITS LISTED IN CHAPTER II OF ANNEX I TO THAT DIRECTIVE ; WHEREAS THE 15TH GENERAL CONFERENCE OF WEIGHTS AND MEASURES ( CGPM ) , CONVENED ON 27 MAY 1975 IN PARIS BY THE INTERNATIONAL COMMITTEE OF WEIGHTS AND MEASURES ( CIPM ) , ADOPTED NEW INTERNATIONAL RESOLUTIONS CONCERNING THE INTERNATIONAL SYSTEM OF UNITS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 1 OF DIRECTIVE 71/354/EEC IS REPLACED BY THE FOLLOWING : " ARTICLE 1 1 . MEMBER STATES SHALL MAKE THE PROVISIONS OF CHAPTER A OF THE ANNEX MANDATORY BY 21 APRIL 1978 AT THE LATEST . 2 . MEMBER STATES SHALL , WITH EFFECT FROM 31 DECEMBER 1977 AT THE LATEST , CEASE TO AUTHORIZE THE USE OF THE UNITS OF MEASUREMENT LISTED IN CHAPTER B OF THE ANNEX . 3 . MEMBER STATES SHALL , WITH EFFECT FROM 31 DECEMBER 1979 AT THE LATEST , CEASE TO AUTHORIZE THE USE OF THE UNITS OF MEASUREMENT LISTED IN CHAPTER C OF THE ANNEX . 4 . THE UNITS OF MEASUREMENT , NAMES AND SYMBOLS LISTED IN CHAPTER D OF THE ANNEX SHALL BE REVIEWED BEFORE 31 DECEMBER 1979 . 5 . THE USE OF THE UNITS OF MEASUREMENT TEMPORARILY RETAINED IN ACCORDANCE WITH THE PROVISIONS OF CHAPTERS B , C AND D OF THE ANNEX MAY NOT BE MADE MANDATORY BY MEMBER STATES WHERE THEY HAVE NOT BEEN AUTHORIZED SINCE 21 APRIL 1973 . " ARTICLE 2 THE FOLLOWING ARTICLE IS ADDED TO DIRECTIVE 71/354/EEC : " ARTICLE 2A MEMBER STATES MAY AUTHORIZE THE USE OF PRODUCTS , EQUIPMENT AND INSTRUMENTS USING UNITS WHICH ARE NOT AUTHORIZED UNDER THIS DIRECTIVE , WHICH WERE ALREADY ON THE MARKET PRIOR TO THE DATES LAID DOWN IN THIS DIRECTIVE AND THE MANUFACTURE , PLACING ON THE MARKET AND USE OF PRODUCTS AND EQUIPMENT NECESSARY TO COMPLETE OR REPLACE COMPONENTS OR PARTS OF SUCH PRODUCTS , EQUIPMENT AND INSTRUMENTS . " ARTICLE 3 ANNEXES I AND II TO DIRECTIVE 71/354/EEC ARE REPLACED BY THE ANNEX HERETO . ARTICLE 4 1 . MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY IN ORDER TO COMPLY WITH THIS DIRECTIVE BY 31 DECEMBER 1977 AT THE LATEST AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL COMMUNICATE TO THE COMMISSION THE TEXTS OF THE MAIN PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1976 . FOR THE COUNCIL THE PRESIDENT M . VAN DER STOEL ( 1 ) OJ NO L 243 , 29 . 10 . 1971 , P . 29 . ( 2 ) OJ NO C 125 , 8 . 6 . 1976 , P . 9 . ( 3 ) OJ NO C 131 , 12 . 6 . 1976 , P . 55 . ANNEX LIST OF CONTENTS CHAPTER A : UNITS OF MEASUREMENT , THE USE OF WHICH MUST BE MADE MANDATORY AS FROM 21 APRIL 1978 AT THE LATEST 1 . SI UNITS AND THEIR DECIMAL MULTIPLES AND SUBMULTIPLES . 1.1 . SI BASE UNITS . 1.2 . OTHER SI UNITS . 1.3 . PREFIXES AND THEIR SYMBOLS USED TO DESIGNATE CERTAIN DECIMAL MULTIPLES AND SUBMULTIPLES . 1.4 . SPECIAL AUTHORIZED NAMES AND SYMBOLS . 2 . UNITS DEFINED ON THE BASIS OF SI UNITS BUT NOT DECIMAL MULTIPLES OR SUBMULTIPLES THEREOF . 3 . UNITS DEFINED INDEPENDENTLY OF THE SEVEN SI BASE UNITS . 4 . UNITS AND NAMES OF UNITS PERMITTED IN SPECIALIZED FIELDS ONLY . 5 . COMPOUND UNITS . CHAPTER B : UNITS OF MEASUREMENT REFERRED TO IN ARTICLE 1 ( 2 ) 6 . SPECIAL UNITS . 7 . SPECIAL CASE OF TEMPERATURE . 8 . IMPERIAL UNITS . CHAPTER C : UNITS OF MEASUREMENT REFERRED TO IN ARTICLE 1 ( 3 ) 9 . IMPERIAL UNITS . 10 . CGS UNITS . 11 . OTHER UNITS . CHAPTER D : UNITS , NAMES AND SYMBOLS REFERRED TO IN ARTICLE 1 ( 4 ) 12 . IMPERIAL UNITS . 13 . OTHER UNITS . 14 . COMPOUND UNITS ( FOR TEMPORARY USE ) . CHAPTER A UNITS OF MEASUREMENT THE USE OF WHICH MUST BE MADE MANDATORY AS FROM 21 APRIL 1978 AT THE LATEST 1 . SI UNITS AND THEIR DECIMAL MULTIPLES AND SUBMULTIPLES 1.1 . SI BASE UNITS QUANTITY*UNIT* *NAME*SYMBOL* LENGTH*METRE*M* MASS*KILOGRAMME*KG* TIME*SECOND*S* ELECTRIC CURRENT*AMPERE*A* THERMODYNAMIC TEMPERATURE*KELVIN*K* AMOUNT OF SUBSTANCE*MOLE*MOL* LUMINOUS INTENSITY*CANDELA*CD* DEFINITIONS OF SI BASE UNITS : UNIT OF LENGTH THE METRE IS THE LENGTH EQUAL TO 1 650 763,73 WAVELENGTHS IN VACUUM OF THE RADIATION CORRESPONDING TO THE TRANSITION BETWEEN THE LEVELS 2P10 AND 5D5 OF THE KRYPTON 86 ATOM . ( ELEVENTH CGPM ( 1960 ) , RESOLUTION 6 ) . UNIT OF MASS THE KILOGRAMME IS THE UNIT OF MASS ; IT IS EQUAL TO THE MASS OF THE INTERNATIONAL PROTOTYPE OF THE KILOGRAMME . ( THIRD CGPM ( 1901 ) , PAGE 70 OF THE CONFERENCE REPORT ) . UNIT OF TIME THE SECOND IS THE DURATION OF 9 192 631 770 PERIODS OF THE RADIATION CORRESPONDING TO THE TRANSITION BETWEEN THE TWO HYPERFINE LEVELS OF THE GROUND STATE OF THE CAESIUM 133 ATOM . ( THIRTEENTH CGPM ( 1967 ) , RESOLUTION 1 ) . UNIT OF ELECTRIC CURRENT THE AMPERE IS THAT CONSTANT CURRENT WHICH IF MAINTAINED IN TWO STRAIGHT PARALLEL CONDUCTORS OF INFINITE LENGTH , OF NEGLIGIBLE CIRCULAR CROSS-SECTION AND PLACED ONE METRE APART IN A VACUUM , WOULD PRODUCE BETWEEN THESE CONDUCTORS A FORCE EQUAL TO 2 BY 10 -7 NEWTON PER METRE OF LENGTH . ( CIPM ( 1946 ) , RESOLUTION 2 , APPROVED BY THE NINTH CGPM ( 1948 ) ) . UNIT OF THERMODYNAMIC TEMPERATURE THE KELVIN , UNIT OF THERMODYNAMIC TEMPERATURE , IS THE FRACTION 1/273,16 OF THE THERMODYNAMIC TEMPERATURE OF THE TRIPLE POINT OF WATER . ( THIRTEENTH CGPM ( 1967 ) , RESOLUTION 4 ) . UNIT OF AMOUNT OF SUBSTANCE THE MOLE IS THE AMOUNT OF SUBSTANCE OF A SYSTEM WHICH CONTAINS AS MANY ELEMENTARY ENTITIES AS THERE ARE ATOMS IN 0,012 KG OF CARBON 12 . WHEN THE MOLE IS USED THE ELEMENTARY ENTITIES MUST BE SPECIFIED AND MAY BE ATOMS , MOLECULES , IONS , ELECTRONS , OTHER PARTICLES OR SPECIFIED GROUPS OF SUCH PARTICLES . ( FOURTEENTH CGPM ( 1971 ) , RESOLUTION 3 ) . UNIT OF LUMINOUS INTENSITY THE CANDELA IS THE LUMINOUS INTENSITY , IN THE PERPENDICULAR DIRECTION , OF A SURFACE OF 1/600 000 M2 OF A BLACK BODY AT THE TEMPERATURE OF FREEZING PLATINUM UNDER A PRESSURE OF 101 325 NEWTONS/M2 . ( THIRTEENTH CGPM ( 1967 ) , RESOLUTION 5 ) . 1.1.1 . SPECIAL NAME AND SYMBOL OF THE SI UNIT OF TEMPERATURE FOR EXPRESSING CELSIUS TEMPERATURE QUANTITY*UNIT* *NAME*SYMBOL* CELSIUS TEMPERATURE*DEGREE CELSIUS* * C* CELSIUS TEMPERATURE T IS DEFINED AS THE DIFFERENCE T = T - T0 BETWEEN THE TWO THERMODYNAMIC TEMPERATURES T AND T0 WHERE T0 = 273,15 KELVINS . AN INTERVAL OF OR DIFFERENCE IN TEMPERATURE MAY BE EXPRESSED EITHER IN KELVINS OR IN DEGREES CELSIUS . THE UNIT OF " DEGREE CELSIUS " IS EQUAL TO THE UNIT " KELVIN " . 1.2 . OTHER SI UNITS 1.2.1 . SUPPLEMENTARY SI UNITS QUANTITY*UNIT* *NAME*SYMBOL* PLANE ANGLE*RADIAN*RAD* SOLID ANGLE*STERADIAN*SR* ( ELEVENTH CGPM , 1960 , RESOLUTION 12 ) . DEFINITIONS OF SUPPLEMENTARY SI UNITS : PLANE ANGLE UNIT THE RADIAN IS THE PLANE ANGLE BETWEEN TWO RADII WHICH , ON THE CIRCUMFERENCE OF A CIRCLE , CUT AN ARC EQUAL IN LENGTH TO THE RADIUS . ( ISO RECOMMENDATION R 31 , PART I , SECOND EDITION , DECEMBER 1965 ) . SOLID ANGLE UNIT THE STERADIAN IS THE SOLID ANGLE WHICH HAS ITS APEX AT THE CENTRE OF A SPHERE AND WHICH DESCRIBES ON THE SURFACE OF THE SPHERE AN AREA EQUAL TO THAT OF A SQUARE HAVING AS ITS SIDE THE RADIUS OF THE SPHERE . ( ISO RECOMMENDATION R 31 , PART I , SECOND EDITION , DECEMBER 1965 ) . 1.2.2 . DERIVED SI UNITS UNITS DERIVED COHERENTLY FROM SI BASE UNITS AND SUPPLEMENTARY SI UNITS ARE GIVEN AS ALGEBRAIC EXPRESSIONS IN THE FORM OF PRODUCTS OF POWERS OF THE SI BASE UNITS AND/OR SUPPLEMENTARY SI UNITS WITH A NUMERICAL FACTOR EQUAL TO 1 . 1.2.3 . DERIVED SI UNITS HAVING NAMES AND SYMBOLS QUANTITY*UNIT*EXPRESSION* *NAME*SYMBOL*IN OTHER SI UNITS*IN TERMS OF BASE OR SUPPLEMENTARY SI UNITS* FREQUENCY*HERTZ*HZ**S-1* FORCE*NEWTON*N**M * KG * S-2* PRESSURE , STRESS*PASCAL*PA*N * M-2*M-1 * KG * S-2* ENERGY , WORK , QUANTITY OF HEAT*JOULE*J*N * M*M2 * KG * S-2* POWER ( 1)*WATT*W*J * S-1*M2 * KG * S-3* QUANTITY OF ELECTRICITY , ELECTRIC CHARGE*COULOMB*C**S * A* ELECTRIC TENSION , ELECTRIC POTENTIAL , ELECTROMOTIVE FORCE*VOLT*V*W * A-1*M2 * KG * S-3 * A-1* ELECTRIC RESISTANCE*OHM*O*V * A-1*M2 * KG * S-3 * A-2* ELECTRIC CONDUCTANCE*SIEMENS*S*A * V-1*M-2 * KG-1 * S3 * A2* ELECTRIC CAPACITANCE*FARAD*F*C * V-1*M-2 * KG-1 * S4 * A2* MAGNETIC FLUX*WEBER*WB*V * S*M2 * KG * S-2 * A-1* MAGNETIC FLUX DENSITY*TESLA*T*WB * M-2*KG * S-2 * A-1* ELECTRIC INDUCTANCE*HENRY*H*WB * A-1*M2 * KG * S-2 * A-2* LUMINOUS FLUX*LUMEN*LM**CD * SR* ILLUMINANCE*LUX*LX*LM * M-2*M-2 * CD * SR* ACTIVITY*BECQUEREL*BQ**S-1* ABSORBED DOSE ( 2)*GRAY*GY*J * KG-1*M2 * S-2* ( 1 ) SPECIAL NAMES FOR THE UNIT OF POWER : THE NAME VOLT-AMPERE ( SYMBOL " VA " ) WHEN IT IS USED TO EXPRESS THE APPARENT POWER OF ALTERNATING ELECTRIC CURRENT , AND VAR ( SYMBOL " VAR " ) WHEN IT IS USED TO EXPRESS REACTIVE ELECTRIC POWER . THE " VAR " IS NOT INCLUDED IN CGPM RESOLUTIONS . ( 2 ) AND OTHER QUANTITIES OF IONIZING RADIATIONS OF THE SAME DIMENSIONS . UNITS DERIVED FROM SI BASE UNITS MAY BE EXPRESSED IN TERMS OF THE UNITS LISTED IN CHAPTER A . IN PARTICULAR , DERIVED SI UNITS MAY BE EXPRESSED BY THE SPECIAL NAMES AND SYMBOLS GIVEN IN THE ABOVE TABLE ; FOR EXAMPLE , THE SI UNIT OF DYNAMIC VISCOSITY MAY BE EXPRESSED AS M-1 * KG * S-1 OR N * S * M-2 OR PA * S . 1.3 . PREFIXES AND THEIR SYMBOLS USED TO DESIGNATE CERTAIN DECIMAL MULTIPLES AND SUBMULTIPLES FACTOR*PREFIX*SYMBOL* 10 18*EXA*E* 10 15*PETA*P* 10 12*TERA*T* 10 9*GIGA*G* 10 6*MEGA*M* 10 3*KILO*K* 10 2*HECTO*H* 10 1*DECA*DA* FACTOR*PREFIX*SYMBOL* 10 -1*DECI*D* 10 -2*CENTI*C* 10 -3*MILLI*M* 10 -6*MICRO*M* 10 -9*NANO*N* 10 -12*PICO*P* 10 -15*FEMTO*F* 10 -18*ATTO*A* THE NAMES AND SYMBOLS OF THE DECIMAL MULTIPLES AND SUBMULTIPLES OF THE UNIT OF MASS ARE FORMED BY ATTACHING PREFIXES TO THE WORD " GRAMME " AND THEIR SYMBOLS TO THE SYMBOL " G " . WHERE A DERIVED UNIT IS EXPRESSED AS A FRACTION , ITS DECIMAL MULTIPLES AND SUBMULTIPLES MAY BE DESIGNATED BY ATTACHING A PREFIX TO UNITS IN THE NUMERATOR OR THE DENOMINATOR , OR IN BOTH THESE PARTS . COMPOUND PREFIXES , THAT IS TO SAY PREFIXES FORMED BY THE JUXTAPOSITION OF SEVERAL OF THE ABOVE PREFIXES , MAY NOT BE USED . 1.4 . SPECIAL AUTHORIZED NAMES AND SYMBOLS 1.4.1 . SPECIAL NAMES AND SYMBOLS OF DECIMAL MULTIPLES AND SUBMULTIPLES OF SI UNITS QUANTITY*UNIT* *NAME*SYMBOL*VALUE* VOLUME*LITRE*L*1 L = 1 DM3 = 10 -3 M3* MASS*METRIC TON*T*1 T = 1 MG = 10 3 KG* PRESSURE , STRESS*BAR*BAR*1 BAR = 10 5 PA* 1.4.2 . SPECIAL NAMES AND SYMBOLS OF DECIMAL MULTIPLES AND SUBMULTIPLES OF SI UNITS WHICH MAY BE USED ONLY IN SPECIALIZED FIELDS QUANTITY*UNIT* *NAME*SYMBOL*VALUE* AREA OF FARMLAND AND BUILDING LAND*ARE*A*1 A = 10 2 M2* MASS PER UNIT LENGTH OF TEXTILE YARNS AND THREADS*TEX * ( 1)*TEX * *1 TEX = 10 -6 KG * M-1* ( 1 ) THE CHARACTER * AFTER A UNIT NAME OR SYMBOL INDICATES THAT THESE DO NOT APPEAR IN THE LISTS DRAWN UP BY THE CGPM , CIPM , OR BIPM . THIS APPLIES TO THE WHOLE OF THIS ANNEX . NOTE : THE PREFIXES AND THEIR SYMBOLS LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THE UNITS AND SYMBOLS CONTAINED IN TABLES 1.4.1 AND 1.4.2 . THE MULTIPLE 10 2 A IS , HOWEVER , CALLED A " HECTARE " . 2 . UNITS WHICH ARE DEFINED ON THE BASIS OF SI UNITS BUT ARE NOT DECIMAL MULTIPLES OR SUBMULTIPLES THEREOF QUANTITY*UNIT* *NAME*SYMBOL*VALUE* PLANE ANGLE*REVOLUTION * ( A)**1 REVOLUTION = 2 P RAD* *GRADE * OR GON * *GON * *1 GON = P/200 RAD* *DEGREE* * *1 * = P/180 RAD* *MINUTE OF ANGLE* ' *1' = P/10 800 RAD* *SECOND OF ANGLE* '' *1 '' = P/648 000 RAD* TIME*MINUTE*MIN*1 MIN = 60 S* *HOUR*H*1 H = 3 600 S* *DAY*D*1 D = 86 400 S* ( A ) NO INTERNATIONAL SYMBOL EXISTS . NOTE : THE PREFIXES LISTED IN 1.3 MAY ONLY BE USED IN CONJUNCTION WITH THE NAMES " GRADE " OR " GON " AND THE SYMBOLS ONLY WITH THE SYMBOL " GON " . 3 . UNITS DEFINED INDEPENDENTLY OF THE SEVEN SI BASE UNITS THE UNIFIED ATOMIC MASS UNIT IS ONE-TWELFTH OF THE MASS OF AN ATOM OF THE NUCLIDE 12C . THE ELECTRONVOLT IS THE KINETIC ENERGY ACQUIRED BY AN ELECTRON PASSING IN A VACUUM FROM ONE POINT TO ANOTHER WHOSE POTENTIAL IS ONE VOLT HIGHER . QUANTITY*UNIT* *NAME*SYMBOL*VALUE* MASS*UNIFIED ATOMIC MASS UNIT*U*1 U * 1,6605655 BY 10 -27 KG* ENERGY*ELECTRONVOLT*EV*1EV * 1,6021892 BY 10 -19 J* THE VALUE OF THESE UNITS , EXPRESSED IN SI UNITS , IS NOT EXACTLY KNOWN . THE ABOVE VALUES ARE TAKEN FROM CODATA BULLETIN NO 11 OF DECEMBER 1973 OF THE INTERNATIONAL COUNCIL OF SCIENTIFIC UNIONS . NOTE : THE PREFIXES AND THEIR SYMBOLS LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THESE TWO UNITS AND WITH THEIR SYMBOLS . 4 . UNITS AND NAMES OF UNITS PERMITIED IN SPECIALIZED FIELDS ONLY QUANTITY*UNIT* *NAME*VALUE* VERGENCY OF OPTICAL SYSTEMS*DIOPTRE * *1 DIOPTRE = 1 M -1* MASS OF PRECIOUS STONES*METRIC CARAT*1 METRIC CARAT = 2 BY 10 -4 KG* NOTE : THE PREFIXES LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THE ABOVE UNITS . 5 . COMPOUND UNITS COMPOUND UNITS ARE FORMED BY COMBINING THE UNITS MENTIONED IN CHAPTER A . CHAPTER B UNITS OF MEASUREMENT REFERRED TO IN ARTICLE 1 ( 2 ) 6 . SPECIAL UNITS QUANTITIES , NAMES OF UNITS , SYMBOLS AND VALUES : 6.1 . VOLUME ( FORESTRY AND TIMBER INDUSTRY ) FESTMETER * *1 FM * = 1 M3* RAUMMETER * *1 RM * = 1 M3* 6.2 . FORCE KILOGRAMME FORCE*1 KGF = 9,806 65 N* KILOPOND * *1 KP * = 9,806 65 N* 6.3 . PRESSURE TORR*1 TORR = 101 325/760 PA* TECHNICAL ATMOSPHERE * *1 AT * = 98 066,5 PA* METRE OF WATER * ( CONVENTIONALLY : 1 MH2O ) *1 MH2O * = 9 806,65 PA* MILLIMETRE OF MERCURY * ( 1 ) ( CONVENTIONALLY : 1 MMHG ) *1 MMHG * = 133,322 PA* 6.4 . POWER PFERDESTAERKE * *1 PS * = 735,498 75 W* PAARDEKRACHT * *1 PK * = 735,498 75 W* CHEVAL VAPEUR * *1 CV * = 735,498 75 W* CAVALLO VAPORE * *1 CV * = 735,498 75 W* 6.5 . QUANTITY OF HEAT CALORIE 15 * C*1 CAL * 15 = 4,185 5 J* THERMIE * *1 TH * = 4,185 5 BY 10 6 J* FRIGORIE * *1 FG * = 4,185 5 BY 10 3 J* CALORIE IT*1 CALIT = 4,186 8 J* THERMO-CHEMICAL CALORIE * *1 CAL * TH CH = 4,184 J* 6.6 . LUMINANCE STILB*1 SB = 10 4 CD * M -2* NOTE : THE PREFIXES AND THEIR SYMBOLS LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THE UNITS AND SYMBOLS CONTAINED IN 6.5 AND 6.6 , WITH THE TORR AND WITH THE METRE OF WATER ( SEE 6.3 . ) . 7 . SPECIAL CASE OF TEMPERATURE THE NAME " DEGREE KELVIN AND THE SYMBOL " * K " ( INSTEAD OF KELVIN , SYMBOL K ) MAY BE USED UNTIL 31 DECEMBER 1977 . 8 . IMPERIAL UNITS * QUANTITIES , NAMES OF UNITS , SYMBOLS AND APPROXIMATE VALUES 8.1 . LENGTH CHAIN*1 CHAIN = 20,12 M* FARLONG*1 FUR = 201,2 M* NAUTICAL MILE ( UK ) *1 NAUTICAL MILE = 1 853 M8.2 . AREA ROOD*1 ROOD = 1 012 M2* 8.3 . VOLUME CUBIC YARD*1 CU YD = 0,7646 M3* BUSHEL*1 BU = 36,37 BY 10 -3 M3* 8.4 . MASS DRAM*1 DR = 1,772 BY 10 -3 KG* CENTAL*1 CTL = 45,36 KG* 8.5 . PRESSURE INCH OF WATER*1 IN H2O = 249,089 PA* 8.6 . FORCE TON-FORCE*1 TONF = 9,964 BY 10 3 N* 8.7 . ILLUMINANCE FOOT CANDLE*1 FT CANDLE = 10,76 LX* 8.8 . SPEED KNOT ( UK ) *1 KNOT = 0,51477 M * S -1* ( 1 ) EXCEPT WHERE THIS UNIT IS USED FOR MEASURING BLOOD PRESSURE ( SEE CHAPTER C , SECTION 11 ) . CHAPTER C UNITS OF MEASUREMENT TO IN ARTICLE 1 ( 3 ) 9 . IMPERIAL UNITS * QUANTITIES , NAMES OF UNITS , SYMBOLS AND APPROXIMATE VALUES 9.1 . LENGTH HAND*1 HAND = 0,1016 M* YARD*1 YD = 0,9144 M* 9.2 . AREA SQUARE INCH*1 SQ IN = 6,452 BY 10 -4 M2* SQUARE YARD*1 SQ YD = 0,8361 M2* SQUARE MILE*1 SQ MILE = 2,59 BY 10 6 M2* 9.3 . VOLUME CUBIC INCH*1 CU IN = 16,39 BY 10 -6 M3* CUBIC FOOT*1 CU FT = 0,0283 M3* CRAN*1 CRAN = 170,5 BY 10 -3 M3* 9.4 . MASS GRAIN*1 GR = 0,0648 BY 10 -3 KG* STONE*1 ST = 6,35 KG* QUARTER*1 QR = 12,70 KG* HUNDREDWEIGHT*1 CWT = 50,80 KG* TON*1 TON = 1 016 KG* 9.5 . FORCE POUND-FORCE*1 IBF = 4,448 N* 9.6 . ENERGY BRITISH THERMAL UNIT*1 BTU = 1055,06 J* FOOT POUND-FORCE*1 FT IBF = 1,356 J* THERM*1 THERM = 105,506 BY 10 6 J* 9.7 . POWER HORSEPOWER*1 HP = 745,7 W* 9.8 . TEMPERATURE DEGREE FAHRENHEIT*1 * F = ( 5/9 ) K* 10 . CGS UNITS QUANTITIES , NAMES OF UNITS , SYMBOLS AND VALUES QUANTITY*UNIT* *NAME*SYMBOL*VALUE* FORCE*DYNE*DYN*1 DYN = 10 -5 N* ENERGY*ERG*ERG*1 ERG = 10 -7 J* DYNAMIC VISCOSITY*POISE*P*1 P = 10 -1 PA * S* KINEMATIC VISCOSITY*STOKES*ST*1 ST = 10 -4 M2 * S-1* ACCELERATION OF FREE FAL*GAL*GAL*1 GAL = 10 -2 M * S-2* 11 . OTHER UNITS QUANTITIES , NAMES OF UNITS , SYMBOLS AND VALUES QUANTITY*UNIT* *NAME*SYMBOL*VALUE* WAVELENGTH , ATOMIC DISTANCES*AANGSTROEM*A*1 A = 10 -10 M* EFFECTIVE CROSSSECTIONAL AREA*BARN*BARN*1 B = 10 -28 M2* MASS*QUINTAL * ( A)**1 QUINTAL = 10 2 KG* PRESSURE*STANDARD ATMOSPHERE*ATM*1 ATM = 101 325 PA* BLOOD PRESSURE*MILLIMETRE OF MERCURY * ( CONVENTIONALLY : 1 MMHG ) *MMHG * *1 MMHG = 133,322 PA* VOLUME ( FORESTRY AND TIMBER TRADE ) *STERE*ST*1 ST = 1 M3* ( A ) NO INTERNATIONAL SYMBOL EXISTS . NOTE : THE PREFIXES AND THEIR SYMBOLS LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THE UNITS AND SYMBOLS CONTAINED IN SECTIONS 10 AND 11 , APART FROM THE " QUINTAL " . CHAPTER D UNITS , NAMES AND SYMBOLS REFERRED TO IN ARTICLE 1 ( 4 ) 12 . IMPERIAL UNITS * QUANTITIES , NAMES OF UNITS , SYMBOLS AND APPROXIMATE VALUES 12.1 . LENGTH INCH*1 IN = 2,54 BY 10 -2 M* FOOT*1 FT = 0,3048 M* FATHOM ( 1)*1 FM = 1,829 M* MILE*1 MILE = 1 609 M* 12.2 . AREA SQUARE FOOT*1 SQ FT = 0,929 BY 10 -1 M2* ACRE*1 AC = 4 047 M2* 12.3 . VOLUME FLUID OUNCE*1 FL OZ = 28,41 BY 10 -6 M3* GILL*1 GILL = 0,1421 BY 10 -3 M3* PINT*1 PT = 0,5683 BY 10 -3 M3* QUART*1 QT = 1,137 BY 10 -3 M3* GALLON*1 GAL = 4,546 BY 10 -3 M3* 12.4 . MASS OUNCE ( AVOIRDUPOIS ) *1 OZ = 28,35 BY 10 -3 KG* TROY OUNCE*1 OZ TR = 31,10 BY 10 -3 KG* POUND*1 IB = 0,4536 KG* ( 1 ) FOR MARINE NAVIGATION ONLY . 13 . OTHER UNITS QUANTITIES , NAMES OF UNITS , SYMBOLS AND VALUES QUANTITY*UNIT* *NAME*SYMBOL*VALUE* ACTIVITY OF A RADIOACTIVE SOURCE*CURIE*CI*1 CI = 3,7 BY 10 10 BQ* PLANE ANGLE**G * ( 1)*1 G = P/200 RAD* ABSORBED DOSE*RAD*RD ( 2)*1 RD = 10 -2 GY* EQUIVALENT ABSORBED DOSE*REM * *REM * *1 REM = 1 RD* EXPOSURE TO IONIZING RADIATIONS*ROENTGEN*R*1 R = 2,58 BY 10 -4 C * KG-1* ( 1 ) SYMBOL FOR " GRADE " . ( 2 ) THE SYMBOL RECOMMENDED BY THE INTERNATIONAL BUREAU OF WEIGHTS AND MEASURES ( BIPM ) IS " RAD " . NOTE : THE PREFIXES AND THEIR SYMBOLS LISTED IN 1.3 MAY BE USED IN CONJUNCTION WITH THE UNITS AND SYMBOLS CONTAINED IN THIS SECTION , WITH THE EXCEPTION OF " G " . 14 . COMPOUND UNITS ( TO BE USED TEMPORARILY ) UNTIL THE DATES INDICATED IN ARTICLE 1 , THE UNITS LISTED IN CHAPTERS B , C AND D MAY BE USED IN CONJUNCTION WITH ONE ANOTHER OR WITH THOSE CONTAINED IN CHAPTER A TO FORM COMPOUND UNITS .